      
 

CORN 2

  
 

  

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300
Joshua E. Doyle 850/561-5600
Executive Director www.FLORIDABAR.org

State of Florida )

County of Leon +) In Re: 0047027
Joseph Charles Flynn HI
NeJame Law
189 S Orange Ave Ste 1800
Orlando, FL 32801-3261

I CERTIFY THE FOLLOWING:
I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on November 2, 2007.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 27th day of January, 2020.

(sth BGptio

Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:RI1O
CTM-70705

 
